             Case 1:18-cv-02223-GBD-SN Document 128 Filed 03/12/20 Page 1 of 1




KATHERINE M. MEEKS
    (202) 434-5870
   kmeeks@wc.com




                                          March 12, 2020

    Via ECF

    Hon. Sarah Netburn
    U.S. District Court for the Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

              Re:    Rich v. Fox News Network, LLC, No. 18-cv-2223

    Dear Judge Netburn:

             At this week’s discovery conference, the Court ordered defendant Fox News
    Network, LLC to submit a letter no later than March 17, 2020, in support of its position
    that Exhibit 2 to plaintiffs’ letter in opposition to Mr. Butowsky’s motion to dismiss (Dkt.
    No. 126) should be filed under seal. The Court also ordered plaintiffs Joel and Mary Rich
    to file a reply no later than March 20, 2020.

           Since the conference, Fox has agreed that Exhibit 2 may be publicly filed. Fox News
    gives that consent without waiver of its right to assert a state or federal newsgathering
    privilege over other documents in this litigation or any other litigation.

            Accordingly, Fox News believes there is no longer a need for the parties to submit
    letter briefs concerning whether Exhibit 2 should remain filed under seal.


                                        Respectfully,


                                        /s/ Katherine Moran Meeks
                                        Counsel for Fox News Network, LLC

    cc:       Counsel of record
